IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00031-CV

SONNY WILSON,
                                                           Appellant
v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                                    Appellee


                          From the County Court at Law
                              Walker County, Texas
                             Trial Court No. 10044CV


                          MEMORANDUM OPINION


      Sonny Wilson, an inmate, sued the Texas Department of Criminal Justice in the

County Court at Law in Walker County. The court dismissed Wilson’s petition on

April 27, 2010. Wilson’s notice of appeal was filed on January 19, 2011. By letter dated

February 8, 2011, the Clerk of this Court notified Wilson that the appeal was subject to

dismissal because it appeared that the notice of appeal was untimely. See TEX. R. APP. P.

26.1. The Clerk also warned Wilson that the appeal would be dismissed unless, within

21 days of the date of the letter, a response was filed showing grounds for continuing
the appeal. We received a response from Wilson; however, it does not provide grounds

for continuing the appeal.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3.

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2010). Wilson did not pay the filing fees

when presenting documents for filing. Under these circumstances, we suspend the rule

and order the Clerk to write off all unpaid filing fees in this appeal. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed by Sonny Wilson.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 16, 2011
Do not publish
[CV06]




Wilson v. Texas Department of Criminal Justice                                      Page 2